DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 11, applicant recites "the second roller mechanism comprises a base disposed securely on the reel" the feature of "base" is not shown, thereby must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Additionally it appears that reference character “10121” provided in the bracket “{“ is a typo since there are two 10121, instead it one of the reference character should be 10122. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is recites the limitation "the universal balls" lack antecedent since this is first introduced in claim 3. The office recommends amending claim 10 to be a dependent claim of claim 3..  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. CN 203746358 (provided by the office) in view of Lee et al. 2018/0102072.
Regarding claim 1, Son teaches,
A rollable flexible display device (figs. 1-3), comprising 
a reel (element 1 and element 4) and a flexible display module (figs 1-3, element 3), the flexible display module rolling around the reel or stretching out from the reel under an external force (as seen in figures 1-2 the two configuration), wherein two strip structures (frame element 10 provided on the flexible display 3; paragraph 42-43) cover two sides of the flexible display module respectively, two first roller mechanisms are disposed on the strip structures (paragraphs 41-43, figure 2-3, such that rolling mechanism provided on two respective sides, elements 9) respectively, two second roller mechanisms are disposed on two ends of the reel respectively (the sliding groove, element 8 provided in the respective side and interact with the first rolling mechanism), and the first roller mechanisms roll around the second roller mechanisms respectively during rolling-up or stretching of the flexible display module (as shown in figures 1-2 and detail version seen in figure 3).
However, in the case applicant disagrees with the interpretation of claim 1 of the second roller mechanisms are disposed on two ends of the reel respectively. 
Lee et al. teaches roller mechanism disposed on two ends of the reel respectively (figure 12-13, elements 28-29, use of ball bearings) on the reel structure of a rollable flexible display device. 

Regarding claim 3, 
wherein the first roller mechanisms comprise a first sub-roller mechanism and a second sub-roller mechanism (as taught in claim 1, the first roller mechanism provided on both sides of the strip structures such that the first sub-roller and second sub rollers are respectively the first side and second side of the display where the first roller mechanism is provided)), the first sub-roller mechanism comprises universal balls (figure 3, the ball 91) disposed on one side of the flexible display module and arranged along a longitudinal direction (figure 1-2), the second sub-roller mechanism comprises universal balls (figure 3, ball element 91) disposed on the other side of the flexible display module and arranged along the longitudinal direction (figure 1-2); 
the second roller mechanisms (the modified roller mechanism as taught in claim 1 such that the roller mechanism provided on both side respective to both side of the first roller mechanism such that one side is the third sub-roller and the opposite side is the fourth sub roller mechanism) comprise a third sub-roller mechanism and a fourth sub-roller mechanism, the third sub-roller mechanism comprises a universal ball (as taught by Lee the roller mechanism is ball bearing, , paragraph 89, fig 12) embedded in one of two ends of the reel, the fourth sub-roller mechanism comprises a universal ball (ball bearing as taught by Lee, 
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the ball bearing features as taught by Lee as the roller mechanism for the first roller mechanisms and the second roller mechanism such modification will ensure that two similar roller mechanism that can be slid with respect to one another to provide reduce friction. 
Regarding claim 4, 
Wherein a stretched length of the first sub-roller mechanism is greater than a perimeter of the third roller sub-roller mechanism, and a stretched length of the second sub-roller mechanism is greater than a perimeter of the fourth sub-roller mechanism (the modified structure of claim 1 and 3 such that since the first sub roller mechanism and the second sub-roller mechanism is provided on the strip structure which is part of the flexible display will have a greater stretched length than the sub roller mechanism provided on the reel since there is more of the sub-roller mechanism provide don the strip structure. The office notes stretch length is not described thereby it is given the broadest reasonable interpretation and plain meaning of length of the sub roller mechanism).
Regarding claim 8, 
wherein the display device further comprises an outer casing (element 1), two spiral grooves (the sliding rail described and indicated by element 8, paragraphs 41-43, provided on 
Regarding claim 9, 
Son teaches a thin film LCD display being used. 
Son does not teach the flexible display module is an organic light emitting diode (OLED) display device of a mini-LED display device.
Lee teaches a flexible display module is an organic light emitting diode (OLED) (Paragraph 44, display panel 10, organic light emitting display panel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use one type of flexible display module with another type such that the Son's flexible display module is an OLED display module since providing one specific display module with another is not new in the art, furthermore use of OLED will provide better quality of image and colors and a lighter display module. 
Regarding claim 10 (as best understood), 
Son as modified by Lee teaches the universal balls as described in claim 3. 

However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art before the effective filing date, and that such modifications would have involved a mere change in the size of a the universal balls - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Thereby it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the universal balls of the first roller mechanism smaller than the size of he each of the universal balls of the second roller mechanism such modification will ensure that the first roller mechanism which are provided on the strip structure and the flexible display provide greater control of bending when being folded. 
Regarding claim 11, Son teaches,
A rollable flexible display device (figs. 1-3), comprising 
a reel (element 1 and element 4) and a flexible display module (figs 1-3, element 3), the flexible display module rolling around the reel or stretching out from the reel under an external force (as seen in figures 1-2 the two configuration), wherein two strip structures (frame element 10 provided on the flexible display 3; paragraph 42-43) cover two sides of the flexible 
However, in the case applicant disagrees with the interpretation of claim 1 of the second roller mechanisms are disposed on two ends of the reel respectively.  Additionally Son does not teach wherein the second roller mechanisms comprises a base disposed securely on the reel and a universal ball disposed slidably on the base, each of the first roller mechanisms comprises circular recesses and universal balls disposed in inner surfaces of the circular recesses respectively, and the universal ball of each of the second roller mechanisms and the circular recesses of each of the first roller mechanisms are disposed in a corresponding position.
Lee et al. teaches roller mechanism disposed on two ends of the reel respectively (figure 12-13, elements 28-29, use of ball bearings)  on the reel structure of a rollable flexible display device; Furthermore Lee teaches roller mechanism comprises universal balls disposed in inner surface of the circular recess (as seen in figure 12, the balls are provided such that they provide movement thereby the recess (not labeled) is provided in the structure of 24 and 25, similar to how Wang CN209654559, reference used for claim 5 and 15 is shown). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the reel of Song such that 
Regarding claim 13, 
wherein the first roller mechanisms comprise a first sub-roller mechanism and a second sub-roller mechanism (as taught in claim 1, the first roller mechanism provided on both sides of the strip structures such that the first sub-roller and second sub rollers are respectively the first side and second side of the display where the first roller mechanism is provided)), the first sub-roller mechanism comprises universal balls (figure 3, the ball 91) disposed on one side of the flexible display module and arranged along a longitudinal direction (figure 1-2), the second sub-roller mechanism comprises universal balls (figure 3, ball element 91) disposed on the other side of the flexible display module and arranged along the longitudinal direction (figure 1-2); 
the second roller mechanisms (the modified roller mechanism as taught in claim 1 such that the roller mechanism provided on both side respective to both side of the first roller 
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the ball bearing features as taught by Lee as the roller mechanism for the first roller mechanisms and the second roller mechanism such modification will ensure that two similar roller mechanism that can be slid with respect to one another to provide reduce friction. 
Regarding claim 14, 
Wherein a stretched length of the first sub-roller mechanism is greater than a perimeter of the third roller sub-roller mechanism, and a stretched length of the second sub-roller mechanism is greater than a perimeter of the fourth sub-roller mechanism (the modified structure of claim 1 and 3 such that since the first sub roller mechanism and the second sub-roller mechanism is provided on the strip structure which is part of the flexible display will have a greater stretched length than the sub roller mechanism provided on the reel since there is more of the sub-roller mechanism provide don the strip structure. The office notes stretch 
Regarding claim 18, 
wherein the display device further comprises an outer casing (element 1), two spiral grooves (the sliding rail described and indicated by element 8, paragraphs 41-43, provided on the inside of the outer casing) are defined in two inner sides of the outer casing respectively, the flexible display module stretches and retracts around the reel and along the grooves (figures 1-2), and a baffle (baffle being figure 1-2, region where the display extends out of from element 1, such that the specification described element 2 as the opening such that this region is consider the baffle, similar to element 1021 of present application) is disposed on the outer casing corresponding to an entrance of the flexible display module.
Regarding claim 19, 
Son teaches a thin film LCD display being used. 
Son does not teach the flexible display module is an organic light emitting diode (OLED) display device of a mini-LED display device.
Lee teaches a flexible display module is an organic light emitting diode (OLED) (Paragraph 44, display panel 10, organic light emitting display panel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use one type of flexible display module with another type such that the Son's flexible display module is an OLED display module since providing one specific display module with another is not new in the art, 
Regarding claim 20, 
Son as modified by Lee teaches the universal balls as described in claim 3. 
Son as modified does not teach wherein a size of each of the universal balls of the first roller mechanism is less than a size of each of the universal balls of the second roller mechanism. 
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art before the effective filing date, and that such modifications would have involved a mere change in the size of a the universal balls - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Thereby it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the universal balls of the first roller mechanism smaller than the size of he each of the universal balls of the second roller mechanism such modification will ensure that the first roller mechanism which are provided on the strip structure and the flexible display provide greater control of bending when being folded.

Claim(s) 2 ad 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. CN 203746358 (provided by the office) in view of Lee et al. 2018/0102072 further in view of Chen US Pub 2020/0366331
Regarding claim 2,
Son as modified teaches the strip structure is flexible material having elasticity and prestress (figure 1-3, the frame 10 is rollable around the reel thereby the strip structure 10 is flexible material which would naturally have a degree of elasticity and prestress). 
Son as modified does not teach the strip structures is flexible silicone material. 
Chen in similar field teaches covering parts and board made of flexible silicone (paragraph 31). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the silicone material of choice of Chen as the material of the strip structure which already has a flexible material, such modification will ensure the desired flexibility and protection is given. 
Regarding claim 12, 
Son as modified teaches the strip structure is flexible material having elasticity and prestress (figure 1-3, the frame 10 is rollable around the reel thereby the strip structure 10 is flexible material which would naturally have a degree of elasticity and prestress). 
Son as modified does not teach the strip structures is flexible silicone material. 
Chen in similar field teaches covering parts and board made of flexible silicone (paragraph 31). 
.

Claim(s) 5-6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. CN 203746358 (provided by the office) in view of Lee et al. 2018/0102072 further in view of Wang et al. CN209654559 (provided by the office).
Regarding claim 5, 
Son as modified teaches the limitation of claim 3. 
Son does not teach wherein two second auxiliary roller mechanisms are disposed symmetrically on the each end of the reel respectively, two first auxiliary roller mechanisms are disposed on each of the strip structures and correspond to the second auxiliary roller mechanisms, and the first auxiliary roller mechanisms roll around the second auxiliary roller mechanisms respectively.
Wang in similar field teaches two auxiliary roller mechanism are disposed symmetrically on the ends of the reel (figure 1-3, the auxiliary roller mechanism is the top and bottom of element 4, such that in figure 2, this is where the ball bearings are disposed on element 21 and 23). 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rollable flexible display device of Son as modified such that all three surfaces (i.e. top, bottom and the side) that 
Regarding claim 6, 
wherein the two second auxiliary roller mechanisms are located on two sides of each of the second roller mechanisms, and central points of the two second auxiliary roller mechanisms and a central point of the second roller mechanisms form an isosceles triangle (as described in claim 5, the modified structure of Son such that the teaching of Wang will provide the top and bottom of the strip structure to comprise the auxiliary rollers at the edge, similar to figure 7 of present application thereby the three roller mechanisms will form an isosceles triangle).
Regarding claim 15, 
Son as modified teaches the limitation of claim 3. 
Son does not teach wherein two second auxiliary roller mechanisms are disposed symmetrically on each end of the reel respectively, two first auxiliary roller mechanisms are disposed on each of the strip structures and correspond to the second auxiliary roller 
Wang in similar field teaches two auxiliary roller mechanism are disposed symmetrically on the ends of the reel (figure 1-3, the auxiliary roller mechanism is the top and bottom of element 4, such that in figure 2, this is where the ball bearings are disposed on element 21 and 23). 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rollable flexible display device of Son as modified such that all three surfaces (i.e. top, bottom and the side) that are exposed comprise the roller mechanisms such that the top and the bottom surface would be consider the auxiliary roller mechanism, thereby the two second auxiliary roller mechanism are disposed symmetrically on each end of the reel of Son as modified and two first auxiliary roller mechanism are disposed on each of the strip structure of Son as modified, and correspond to the second auxiliary roller mechanism and the first auxiliary roller mechanism roll around the second auxiliary roller mechanism respectively, such modification will ensure that no friction is provided since all exposed surfaces and contacting surfaces of the respective strip structures and reel are abutting each other, thereby smooth and frictionless movement of the flexible display is conducted. 
Regarding claim 16, 
wherein the two second auxiliary roller mechanisms are located on two sides of each of the second roller mechanisms, and central points of the two second auxiliary roller mechanisms and a central point of the second roller mechanisms form an isosceles triangle (as described in .

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841